Citation Nr: 0700910	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-19 664	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service condition for a skin disability, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 2006 correspondence, the veteran stated that he 
wished to reopen a claim for entitlement to service 
connection for a left knee disability.  As this claim to 
reopen has not yet been adjudicated, it is referred to the 
originating agency for the appropriate action.


FINDING OF FACT

On November 14, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he is not currently seeking appellate review 
with respect to the issue of entitlement to service 
connection for skin disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.


ORDER

The appeal is dismissed.




		
Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


